Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 27, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  156657 (58)                                                                                              Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 156657
                                                                   COA: 332852
                                                                   Kalamazoo CC: 2015-000818-FH
  RICHARD DONALD MARCOTTE, III,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 1, 2018
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 27, 2018
         t0723
                                                                              Clerk